        Case 20-30599 Document 16 Filed in TXSB on 03/03/20 Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                          §           Case No. 20-30599
DEBRA DENESE WILLIAMS,                          §
                                                §
                                                §
      Debtor(s)                                 §                  Chapter 7

       MOTION TO CONVERT CASE FROM CHAPTER 7 TO CHAPTER 13

This motion seeks an order that may adversely affect you. If you oppose the motion, you
   should immediately contact the moving party to resolve the dispute. If you and the
   moving party cannot agree, you must file a response and send a copy to the moving
party. You must file and serve your response within 21 days of the date this was served
 on you. Your response must state why the motion should not be granted. If you do not
  file a timely response, the relief may be granted without further notice to you. If you
  oppose the motion and have not reached an agreement, you must attend the hearing.
 Unless the parties agree otherwise, the court may consider evidence at the hearing and
                           may decide the motion at the hearing.
                  Represented parties should act through their attorney.


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW BEFORE THE COURT, Debtor Debra Denese Williams, files this

Motion to Convert Case from Chapter 7 to Chapter 13 pursuant to 11 U.S.C. § 706. The

above-named Debtor requests that this court enter an Order converting this case under

Chapter 7 to a case under Chapter 13 of the Bankruptcy code (title 11 of the United States

Code), on the grounds set forth below.

       1.      On January 24, 2020, the above named Debtor filed a Voluntary Petition under

Chapter 7 of the Bankruptcy Code.

       2.      On February 14, 2020, the mortgage lender for Debtor’s primary residence,

Midfirst Bank, filed a Motion for Relief from Stay Regarding Exempt Property (docket #13)

(“Motion for Relief”).
        Case 20-30599 Document 16 Filed in TXSB on 03/03/20 Page 2 of 4




       3.      Debtor wishes to convert her case to a Chapter 13 so that she may properly

address the Motion for Relief and file a Chapter 13 Plan which will allow her to save her

primary residence.

       4.      This case has not been previously converted under 11 U.S.C. § 1112, § 1208,

or § 1307.

       5.      The name of the Trustee appointed is Allison D. Byman.

       6.      Debtor alleges that the motion is filed in good faith, and that Debtor is eligible

for relief under the Chapter for which conversion is requested.



WHEREFORE, PREMISES CONSIDERED, Debtor Debra Denese Williams, respectfully

requests this Court issue an Order converting this case under Chapter 7 to Chapter 13 of the

Bankruptcy Code.



Dated: March 3, 2020                                  Respectfully submitted,

                                                      /s/ Nicholas M. Wajda
                                                      Nicholas M. Wajda
                                                      Wajda & Associates, APC
                                                      SBT 24106757
                                                      5430 Lyndon B. Johnson Fwy, Ste. 1200
                                                      Dallas, TX 75206
                                                      Tel: (214) 396-6008
                                                      Fax: (866) 286-8433
                                                      Email: nick@recoverylawgroup.com
                                                      ATTORNEY FOR DEBTOR
        Case 20-30599 Document 16 Filed in TXSB on 03/03/20 Page 3 of 4




                             CERTIFICATE OF SERVICE

       The signature below certifies that a true and correct copy of the foregoing document has

been served electronically on March 3, 2020, on the following:

Allison D Byman, adb@bymanlaw.com
United States Trustee, USTPRegion07.HU.ECF@USDOJ.GOV
MIDFIRST BANK, Jessica Holt, jholt@mwzmlaw.com
Michael W Zientz, txsd@mwzmlaw.com
PRA Receivables Management, LLC, claims@recoverycorp.com

       The signature below certifies that a true and correct copy of the foregoing document has
been served by first class, U.S. mail, postage prepaid on March 3, 2020, on the following:

Honorable Christopher M. Lopez
515 Rusk, Courtroom 401
Houston, TX 77002

***See attached additional service list.

Dated: March 3, 2020                               Respectfully submitted,

                                                   /s/ Charla Weipz
                                                   Charla Weipz, Legal Assistant
                                                   Wajda & Associates, APC
                                                   SBT 24106757
                                                   5430 Lyndon B. Johnson Fwy, Ste. 1200
                                                   Dallas, TX 75206
                                                   Tel: (214) 396-6008
                                                   Fax: (866) 286-8433
                             Case 20-30599 Document 16 Filed in TXSB on 03/03/20 Page 4 of 4
Label Matrix for local noticing                        PRA Receivables Management, LLC                      4
0541-4                                                 PO Box 41021                                         United States Bankruptcy Court
Case 20-30599                                          Norfolk, VA 23541-1021                               PO Box 61010
Southern District of Texas                                                                                  Houston, TX 77208-1010
Houston
Tue Mar 3 16:58:24 CST 2020
AES/PHEAA                                              Avant                                                Carmax Auto Finance
Attn: Bankruptcy                                       Attn: Bankruptcy                                     P.O. Box 3174
Po Box 2461                                            Po Box 9183380                                       Milwaukee, WI 53201-3174
Harrisburg, PA 17105-2461                              Chicago, IL 60691-3380


Connexus CU                                            Conns                                                Credit Collection Services
Attn: Bankruptcy                                       Attn: Bankruptcy                                     Po Box 607
Po Box 8026                                            2445 Technology Forest Blvd, Bldg 4, Ste             Norwood, MA 02062-0607
Wausau, WI 54402-8026                                  The Woodlands, TX 77381-5258


Fingerhut                                              Great Lakes                                          Midland Mortgage C
Attn: Bankruptcy                                       Attn: Bankruptcy                                     Attn: Customer Service/ Bankruptcy
Po Box 1250                                            Po Box 7860                                          P.O. Box 26648
Saint Cloud, MN 56395-1250                             Madison, WI 53707-7860                               Oklahoma City, OK 73126-0648


Midnight Velvet/Swiss Colony                           Syncb/ccdstr                                         US Trustee
Attn: Bankruptcy                                       Attn: Bankruptcy                                     Office of the US Trustee
1112 Seventh Ave                                       Po Box 965060                                        515 Rusk Ave
Monroe, WI 53566-1364                                  Orlando, FL 32896-5060                               Ste 3516
                                                                                                            Houston, TX 77002-2604

Allison D Byman                                        Debra Denese Williams                                Nicholas M Wajda
Byman & Associates PLLC                                24639 Lakecrest Bend Dr.                             Wajda & Associates, APC
7924 Broadway                                          Katy, TX 77493-2705                                  5430 Lyndon B Johnson Fwy, Ste 1200
Suite 104                                                                                                   Dallas, TX 75240-2639
Pearland, TX 77581-7933




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)MIDFIRST BANK                                       (d)PRA Receivables Management, LLC                   End of Label Matrix
                                                       PO Box 41021                                         Mailable recipients   17
                                                       Norfolk, VA 23541-1021                               Bypassed recipients    2
                                                                                                            Total                 19
